Citation Nr: 1640449	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  07-00 731	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES
 
1. Entitlement to a disability rating in excess of 20 percent for lumbar degenerative disc disease with spondylolisthesis for the period prior to December 2, 2010. 
 
2. Entitlement to a disability rating in excess of 40 percent for lumbar degenerative disc disease with spondylolisthesis for the period from December 2, 2010.

3. Entitlement to a separate rating for neurological manifestations secondary to lumbar degenerative disc disease.
 
4. Entitlement to service connection for an acquired psychiatric condition, to include an adjustment disorder with anxiety.
 
 
REPRESENTATION
 
Appellant represented by:  Virginia A. Girard-Brady, Attorney

ATTORNEY FOR THE BOARD
 
A. Roggenkamp, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1974 to December 1977 and from October 1990 to June 1991. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to a disability rating in excess of 20 percent for lumbar degenerative disc disease with spondylolisthesis, and from a June 2012 rating decision denying entitlement to service connection for an adjustment disorder with anxiety.
 
In November 2012, the Board denied entitlement to an increased rating for lumbar degenerative disc disease.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and in a July 2013 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion) and remanded the Board decision for additional development.  In January 2014, the Board remanded the increased rating claim to the RO for additional development consistent with the Joint Motion.
 
In March 2012, the Veteran stated that he disagreed with the effective date of December 2, 2010 for the grant of a 40 percent disability rating by the RO in its February 2012 rating decision.  As the effective date of that rating is part of the staged rating currently on appeal there is no additional issue to refer to the RO.

The Board has rephrased the Veteran's claim of entitlement to service connection for an adjustment disorder with anxiety as a claim of entitlement to service connection for an acquired psychiatric disorder, to an adjustment disorder with anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).
 
The issues of entitlement to service connection for an acquired psychiatric disorder, and to a separate rating for neurological manifestations secondary to lumbar degenerative disc disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1. For the period prior to December 2, 2010, the preponderance of the evidence is against finding that lumbar degenerative disc disease with spondylolisthesis was manifested by a limitation of flexion to 30 degrees or less, or by favorable ankylosis of the entire thoracolumbar spine, or by incapacitating episodes requiring bed rest having a total duration of at least four weeks during any prior 12 month period.
 
2. For the period beginning from December 2, 2010, the preponderance of the evidence is against finding that lumbar degenerative disc disease with spondylolisthesis is manifested by unfavorable ankylosis of the entire thoracolumbar spine; or by incapacitating episodes requiring bed rest having a total duration of at least six weeks during any prior 12 month period.
 
 
CONCLUSIONS OF LAW
 
1. The criteria for a disability rating in excess of 20 percent for lumbar degenerative disc disease with spondylolisthesis for the period prior to December 2, 2010 were not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5235-5243 (2015).
  
2.  The criteria for a disability rating in excess of 40 percent for lumbar degenerative disc disease with spondylolisthesis for the period since December 2, 2010 are not met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5235-5243.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duty to Notify and Assist
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Increased Rating Claim
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 
 
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 
 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.
 
When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. 38 C.F.R. § 4.59. 
 
Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula). See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The designated code for vertebral fracture disability is Diagnostic Code 5235.
 
The RO has evaluated the appealed disability rating under rating criteria for evaluating the musculoskeletal system.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved. 
 
The Veteran's lumbar degenerative disc disease with spondylolisthesis, is currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5239-5243, the hyphenated codes for evaluating spondylolisthesis or segmental instability, and intervertebral disc syndrome, respectively.  Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula), no matter which spine-related diagnostic code applies. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243. 
 
Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, Note (6).
 
Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.
 
A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id. Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.
 
Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months. A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months. A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months. 
 
For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).
 
The Veteran seeks entitlement to a higher a disability rating for lumbar degenerative disc disease with spondylolisthesis in excess of 20 percent for the period prior to December 2, 2010, and in excess of 40 percent for the period from December 2, 2010.
 
Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes
 
The evidence preponderates against finding any "incapacitating episodes" as that term is defined by VA, to warrant an increased evaluation on that basis at any time during the appellate term.  The evidence on file does not show that for any part of the appeal the appellant suffered incapacitating episodes due to an intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).  As such, an increased evaluation is not in order under this provision of law.
 
During an October 2007 VA examination, the Veteran specifically denied incapacitating episodes in the prior twelve months.  The November 2005, December 2010, and March 2015 VA examination reports show no indications that the Veteran had any incapacitating episodes.  A November 2005 VA treatment record shows that the Veteran denied having severe episodes of lower back pain requiring physician-prescribed bed rest in the last year.  Further, at the October 2007 and March 2015 VA examinations, the examiner noted specifically that the Veteran had not had any incapacitating episodes in the prior twelve months.  None of the evidence otherwise on file shows any significant incapacitating episodes. 
 
Thus, an evaluation in excess of the existing 20 percent in effect prior to December 2, 2010, or in excess of 40 percent in effect for the period from December 2, 2010, is not warranted at any time during the appeal period on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.
 
Musculoskeletal Low Back Disability Evaluation Based on Range of Motion
 
The Board has reviewed the pertinent competent evidence of record throughout the appeal period both before and from December 2, 2010, which includes evidence of  grade 1 lumbar spondylolisthesis of L5-S1, and degenerative disc disease of the lumbar spine at the L2-3, L5-S1 areas, as reflected in the combined findings of the reports of VA examinations in November 2005, October 2007, December 2010, and March 2015, and the addendum opinion provided in January 2012.
 
Prior to December 2, 2010
 
The evidence on file material to the issue of the rating on the basis of range of motion of the lumbar spine, for the period prior to December 2, 2010, is contained in the reports of VA examinations of the spine conducted in November 2005 and October 2007. 
 
At the November 2005 VA examination, the Veteran reported that he was an electrician assembler, and required to stand most of the day. On examination, range of motion study showed that forward flexion was from zero to 60 degrees, extension was to 15 degrees, right and left lateral bending were both from zero to 35 degrees, and rotation to the right and left were both from zero to 40 degrees. The Veteran had low back pain at all extremes of motion. There was tenderness in the right mid-buttock. After examination the examiner commented that there was no increase in symptoms during the examination. 
 
In April 2006, a treatment record from VA noted that the Veteran was exercising on a treadmill, and that his back pain was responding well to aspirin and exercise.
 
At the October 2007 VA examination, the Veteran reported that the pain had worsened, and he required frequent hot tub baths. He reported that prolonged sitting was a problem, and that the pain was achy, and worse in the morning.
 
On examination, range of motion study showed that forward flexion was initially from zero to 35 degrees, but on repetition, was to 42 degrees, and on the third repetition, was to 50 degrees. There was pain at all levels of exercise. Extension was to 20 degrees on three repetitive motions, with pain at all levels of extension. Right and left lateral bending were both from zero to 25 degrees, and rotation to the right and left were both from zero to 25 degrees.  The Veteran had pain throughout the entire exercise.  There was no definite straight leg raising sign but the hamstrings were tight. The examiner noted that the Veteran used to be able to lift 30 pounds without pain, but as of the examination, lifting anything between 15 and 20 pounds caused increased pain.  The Veteran also reported achy pain from prolonged sitting, which was worse in the morning.
 
Imaging study performed for the October 2007 VA examination revealed findings which were "very similar to the prior films."
 
The foregoing evidence does not provide for a disability rating in excess of 20 percent for the low back disability on the basis of limitation of motion at any time prior to December 2, 2010. The evidence on file during that period, including from the reports of VA examination of the spine in November 2005 and October 2007, does not show symptoms productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; so as to warrant a 40 percent disability rating during that period. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The claim is denied.
 
Since from December 2, 2010
 
The evidence on file material to the issue of the rating on the basis of range of motion of the lumbar spine, for the period since December 2, 2010, is contained in the report of VA examination of the spine conducted on December 2, 2010, the addendum report from January 2012, and the March 2015 VA examination. 
 
During the December 2010 VA examination the Veteran reported progressively worsening back pain that radiated into the buttocks.  He denied radiating pain into the thighs, legs, or feet. On examination the Veteran stood with the right pelvis slightly higher than the left, which the examiner opined was related to some mild muscle spasm.  Forward flexion was from zero to 20 degrees and extension from zero to five degrees. Lateral bending was zero to ten on the right, and zero to 15 degrees on the left; and twisting was from zero to ten degrees to the right and from zero to 15 degrees to the left. At the limits of motion in all directions there was visible spastic activity seen in the paraspinal muscles. The Veteran had tenderness with palpation over the spinous process of L4 and L5, which caused significant discomfort. There was less tenderness in the right and slightly more on the left. Straight leg raising was positive at 60 degrees, and while supine was positive at 45 degrees. 
 
The diagnosis was spondylolisthesis L5-S1 with minor progression noted over the prior three years on X-ray examination. The examiner commented that the Veteran continued to work through the pain for his employment as a corrections officer, but this condition was having an adverse effect on the Veteran's household/recreational activities, and surgery in the future would have to be considered.
 
On review of the evidence during the period beginning from December 2, 2010, the preponderance of the evidence is against a finding that the symptoms are productive of unfavorable ankylosis of the entire thoracolumbar spine so as to warrant assigning the disability a 50 percent disability rating, even after consideration of pain, weakness and other symptoms. The evidence does not show any indication of any ankylosis of the thoracolumbar spine during the period beginning from December 2, 2010, and on that basis a higher rating during that period is not warranted based on range of motion. 
 
In the January 2012 addendum opinion, the examiner diagnosed a limitation of spinal motion related to spondylolisthesis.  He reported that, after repetitive motion testing, the Veteran showed forward flexion of 20 degrees, with a mild tremor throughout the range of motion with each repetition.  After three repetitions of the lumbar extension, the Veteran's motion was limited to 5 degrees, with complaints of pain throughout.  Right lateral flexion was 5 degrees, with a paraspinal spasm, and left lateral flexion was 10 degrees. Right lateral rotation was 10 degrees, and left lateral rotation was 5 degrees, with pain on each repetition.
 
At the Veteran's March 2015 VA examination, he was diagnosed with degenerative disc disease and spondylolisthesis, and the appellant reported that his back continued to worsen over time.  He was given a brace for driving, and described a baseline amount of pain throughout the day. The Veteran reported flare-ups, which include getting stuck temporarily in a flexed position when lifting.  Physical examination revealed that forward flexion was limited to 20 degrees, with extension of 10 degrees, and left and right lateral flexion and rotation each limited to 10 degrees.  The examiner opined that the Veteran's pain did not result in functional loss, but did indicate that he showed pain on movement in all directions, and pain with weight bearing.  The examiner also reported no loss of function or range of motion upon repetitive use testing.  He also reported that the Veteran's pain significantly limited his functional ability over time.  There was no ankylosis of the spine.
 
In sum, the competent medical evidence of record shows that entitlement to a rating in excess of 20 percent is not warranted based on range of motion prior to December 2, 2010 because the evidence on file preponderates against finding symptoms productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine, so as to warrant a 40 percent disability rating.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).  The evidence referable to the period since December 2, 2010 likewise preponderates against finding unfavorable ankylosis of the entire thoracolumbar spine so as to warrant assigning the disability a 50 percent disability rating.
 
None of the findings would warrant a disability rating in excess of 20 percent prior to December 2, 2010, or in excess of 40 percent from that date, based on range of motion, even with consideration of factors of pain, weakness and other symptoms established under DeLuca.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.
 
There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1). The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
 
As described above, the manifestations of the Veteran's lumbar spine disability are contemplated by the schedular criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine.  The Veteran's condition is not more favorably rated under the code sections for intervertebral disc syndrome.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 
 
Finally, a total disability rating based on individual unemployability is not warranted because the Veteran does not contend, and the evidence does not show, that his lumbar spine condition renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).
 
 

ORDER
 
Entitlement to a disability rating in excess of 20 percent for lumbar degenerative disc disease  with spondylolisthesis for the period prior to December 2, 2010, is denied.
 
Entitlement to a disability rating in excess of 40 percent for lumbar degenerative disc disease with spondylolisthesis for the period from December 2, 2010, is denied.
 
 
REMAND
 
The Veteran underwent a VA examination for his psychiatric condition in November 2010.  The examiner diagnosed an adjustment disorder, and found that the appellant did not meet all of the diagnostic criteria to support a diagnosis of posttraumatic stress disorder.  The examiner, however, did not opine whether the Veteran's diagnosed adjustment disorder was caused by or related to any incident of service.  A remand is necessary to obtain a formal nexus opinion.
 
With regard to the neurological manifestations of the Veteran's current spinal condition, the regional office has not had the opportunity to evaluate the nature and extent of this disorder or assign a rating.  Therefore, the issue is being remanded to the regional office for evaluation.  If the Veteran disagrees with such an assignment, he can appeal the designation to the Board.
 
Accordingly, the case is REMANDED for the following action:
 
1. Adjudicate the claim of entitlement to a separate compensable rating for neurological manifestations of lumbar degenerative disc disease with spondylolisthesis. In doing so, determine the severity of the Veteran's neurological disability and provide an appropriate rating code and disability rating.  If the Veteran expresses dissatisfaction with the rating assigned for the neurological manifestations, he should be issued a Supplemental Statement of the Case, and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further review.
 
2. The Veteran's claims file must be given to a psychiatrist qualified to provide an opinion on the etiology of any diagnosed psychiatric disorder.  An examination need only be scheduled if deemed necessary by the psychiatrist.  The psychiatrist must be provided access to the appellant's claims file, including both the VBMS and Virtual VA files.  The addendum opinion should reflect consideration of the Veteran's documented medical history and assertions.

For any diagnosed psychiatric condition, including an adjustment disorder, the psychiatrist must opine whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the disorder is a result of any incident in service, whether it began to manifest during service, and/or whether it is etiologically related to the Veteran's active duty service.  The psychiatrist must discuss the Veteran's lay statements regarding the symptoms of and functional impairment caused by any psychiatric condition. 

The psychiatrist must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

If the psychiatrist is unable to provide the opinion requested, that fact must be stated and the reasons why an opinion cannot be provided explained. That is, the examiner must specifically explain why the diagnosis or causation of any psychiatric condition is unknowable. 

3. The RO must ensure that the examination reports comply with this remand. If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4. Thereafter, the RO should readjudicate the remaining claims.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


